

117 S713 IS: Safe Line Speeds During COVID–19 Act of 2021
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 713IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Booker (for himself, Ms. Warren, Mr. Blumenthal, Ms. Baldwin, Mr. Brown, Mr. Sanders, Mr. Merkley, Mrs. Feinstein, Mr. Casey, Mrs. Gillibrand, Mrs. Murray, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo direct the Secretary of Agriculture to temporarily suspend increased line speeds at meat and poultry establishments, and for other purposes.1.Short titleThis Act may be cited as the Safe Line Speeds During COVID–19 Act of 2021. 2.Temporary suspension of increased line speeds at meat and poultry establishments(a)DefinitionsIn this section:(1)Covered establishmentThe term covered establishment means—(A)an official establishment (as defined in section 301.2 of title 9, Code of Federal Regulations (or successor regulations)) that is subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.); and(B)an official establishment (as defined in section 381.1 of title 9, Code of Federal Regulations (or successor regulations)) that is subject to inspection under the Poultry Products Inspection Act (21 U.S.C. 451 et seq.).(2)Covered periodThe term covered period means the period beginning on the date of enactment of this Act and ending on the date that is 90 days after the date on which the COVID–19 emergency is lifted. (3)COVID–19 emergencyThe term COVID–19 emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19. (4)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Temporary suspension of waivers(1)In generalNotwithstanding any other provision of law (including regulations, including sections 303.1(h) and 381.3(b) of title 9, Code of Federal Regulations (or successor regulations)), during the covered period, the Secretary, acting through the Administrator of the Food Safety and Inspection Service—(A)shall suspend any waivers issued before the date of enactment of this Act relating to—(i)line speeds at covered establishments; and (ii)inspection staffing requirements for covered establishments; (B)shall not issue any waiver described in subparagraph (A) to covered establishments; and(C)shall suspend implementation of, and conversion to, the New Swine Slaughter Inspection System described in the final rule entitled Modernization of Swine Slaughter Inspection (84 Fed. Reg. 52300 (October 1, 2019)).(2)Limitation on authority over line speedsNone of the funds made available to the Secretary during the covered period may be used to develop, propose, finalize, issue, amend, or implement any policy, regulation, directive, constituent update, or any other agency program that would increase line speeds at covered establishments.(3)Effect on State Law(A)In generalThis subsection shall not preempt or limit any law or regulation of a State or a political subdivision of a State that—(i)imposes requirements that are more protective of worker safety or animal welfare than the requirements of this subsection; or (ii)creates penalties for conduct regulated by this subsection.(B)Other lawsThe requirements of this subsection are in addition to, and not in lieu of, any other laws protecting worker safety and animal welfare. (c)GAO review(1)In generalNot later than 90 days after the end of the covered period, the Comptroller General of the United States shall carry out, and submit to Congress, a review of the actions taken by the Secretary, the Secretary of Labor, and the Secretary of Health and Human Services in response to the COVID–19 pandemic to determine the effectiveness of those actions in protecting animal, food, and worker safety.(2)ContentsThe review carried out under paragraph (1) shall include information on, and an analysis of, with respect to covered establishments—(A)all policies and regulations relating to inspection of those establishments that have been implemented by the Secretary, the Secretary of Labor, and the Secretary of Health and Human Services during the COVID–19 emergency and the covered period;(B)the pandemic emergency preparedness plans of those establishments;(C)the extent to which those establishments have implemented guidance and recommendations to space workers 6 feet apart on production lines and in break rooms, locker rooms, and all other workspaces;(D)the quantity and usage of personal protective equipment by workers at those establishments;(E)any guidance provided to inspectors of those establishments by the Secretary, Secretary of Labor, or the Secretary of Health and Human Services during the COVID–19 emergency;(F)actions taken by the Secretary, the Secretary of Labor, and the Secretary of Health and Human Services to protect workers, animals, and food at establishments that have reported cases of COVID–19; (G)all humane handling reports issued, and enforcement actions taken, by the Secretary during the COVID–19 emergency pursuant to—(i) Public Law 85–765 (commonly known as the Humane Methods of Slaughter Act of 1958) (7 U.S.C. 1901 et seq.); and (ii)good commercial practices regulations promulgated under the Poultry Products Inspection Act (21 U.S.C. 451 et seq.);(H)the impact of faster line speeds on the ability of those establishments to maintain protections for workers; and(I)any instance of interference by a Federal agency with a review of a covered establishment experiencing an outbreak of COVID–19 conducted by personnel of the Centers for Disease Control and Prevention.(d)Reports to CongressNot later than 180 days after the date of enactment of this Act, the Secretary, the Secretary of Labor, and the Secretary of Health and Human Services shall each submit to the Committees on Agriculture, Nutrition, and Forestry and Health, Education, Labor, and Pensions of the Senate, and the Committees on Agriculture and Education and Labor of the House of Representatives, a report that—(1)describes the actions taken by that Secretary to ensure worker, animal, and food safety during the COVID–19 emergency; and(2)includes an analysis of the issues described in subparagraphs (A) through (H) of subsection (c)(2).